Johnson, Judge:
This appeal for a reappraisement was filed by the collector against the entered and appraised value of certain steel bars, angles, etc. The merchandise was invoiced at U. S. $90.40 per metric ton, including inland freight, ocean freight and insurance, and buying commission of $23.27 per metric ton. It was entered and appraised at the same price, less the foregoing charges.
At the trial, it was stipulated and agreed between counsel for both sides that the broker made an obvious error in entering the steel, and it was agreed that the price at the time of exportation of the involved merchandise to the United States, at which such merchandise was freely offered for sale to all purchasers in the principal markets of *647France, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, was $90 per metric ton, f. o. b. Antwerp. It was further stipulated and agreed that there was no higher foreign value and that the basis of appraisement used is the export value.
In view of the agreed statement of facts, judgment will be entered in favor of the Government, and I find that the export value, as defined in section 402 (d) of the Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise, and that such value is U. S. $90 per metric ton, f. o. b. Antwerp.
Judgment will be entered accordingly.